Exhibit 10.12

September 18, 2017

GECC GP Corp.

800 South Street, Suite 230

Waltham, MA 02453

Ladies and Gentlemen:

We refer to the Profit Sharing Agreement, dated as of November 3, 2016 (the
“Agreement”), by and between you and us.

If GECC Net Profit is a negative number, such negative amount shall be carried
forward to future periods and offset against GECC Net Profit of future periods
on a first-in, first-out basis.  If there are not future positive GECC Net
Profit, you will have no obligation to reimburse us for such cumulative negative
GECC Net Profit.  

All other provisions of the Agreement are in full force and effect and
unaffected by this letter agreement.  Article 6 of the Agreement shall apply
mutatis mutandis to this letter agreement.

Very truly yours,

 

 

 

/s/ Peter A. Reed

 

 

Peter A. Reed

 

 

Chief Investment Officer

 

 

Great Elm Capital Management, Inc.

 

Accepted and agreed as of the date first written above.

GECC GP CORP.

 

By:

 

/s/ Richard S. Chernicoff

Name:

 

Richard S. Chernicoff

Title:

 

Treasurer

 

 